LeBLANC, Judge,
concurring.
Based on my conclusion that plaintiff’s claim for worker’s compensation benefits as asserted in his amended petition was prescribed, I concur in the result reached in the majority opinion. However, I disagree with the majority’s finding that it was appropriate for the trial court to rule on the objection of prescription with respect to plaintiff’s original petition. Once the original petition was amended, the objection of prescription with respect to the original petition was moot, since the original petition no longer existed in its original form at that point. Thus, the trial court’s ruling with respect to the original petition was superfluous and without legal effect in these proceedings.